Citation Nr: 1827856	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  11-30 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1971 to September 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  At his request the Veteran was scheduled for a May 2018 videoconference hearing before the Board; in April 2018 he cancelled the hearing.

The matters of service connection for a right hearing loss and regarding the rating service-connected hearing loss are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action is required.


FINDING OF FACT

The Veteran's back injury in service was acute, and resolved; a chronic low back disability was not manifested in service; thoracolumbar arthritis was not manifested within one year following the Veteran's separation from service; and no current low back disability is shown to be etiologically related to his service/injury therein.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in May 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor his representative has raised any issues with respect to VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  For diseases listed in 38 C.F.R. § 3.309(a), a nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

The Veteran contends that he injured his back in basic training and has experienced back pain since then.  His service treatment records (STRs) show that in January 1972, he complained of low back pain; he reported that while running with a full field pack in October 1971 he stepped in a hole, and sustained a right ankle fracture and twisted his back; X-rays were within normal limits, and he was instructed in exercises to do on his own.  On September 1973 service separation examination, his spine was normal on clinical evaluation; in a contemporaneous report of medical history, he denied recurrent back pain.

Postservice medical evidence is silent for any complaint of, or treatment for, low back disability until a May 2010 physical work performance evaluation summary, when the Veteran reported discomfort in both knees, the low back, feet, and intermittently in his hands.

On September 2010 VA examination, the Veteran reported of a low back sprain in basic training, sustained stepping into a hole while wearing his full field pack; that X-rays at the time were negative for fracture; and that he was placed on profile.  The examiner noted that there were no other notations of back injuries or complaints in the STRs.  The examiner noted that June 2007 and February 2008 medical documents in the record refer to a "fall" and a fall from a fire truck, respectively.  On examination, the Veteran reported that at the time he had had physical therapy and heat/pool treatments, and took Aleve daily.  He reported constant low back pain from approximately L1-S1, radiating up the spine, with some stiffness and weakness.  He reported using a cane as an assistive device and going on disability retirement in 2005.  X-rays of the lumbar spine showed minimal anterolateral lipping at L2, no acute compression fracture, and no significant intervertebral disc space narrowing.  Following a physical examination, the diagnosis was chronic lumbar spine strain.  The examiner opined that, having reviewed the record, it is less likely than not that the diagnosed disability was related to service.  The examiner opined that there is a dearth of medical documentation regarding the initial incident in 1971 until a functional capacity exam in May 2010, which stated that the Veteran has discomfort in his lower back and both knees, and noted that the claims file reflects intervening injuries (falls) in 2007 and 2008.  The examiner opined that it would be resorting to mere speculation to [in these circumstances] state that the current low back complaints are related to the Veteran's lumbar spine injury in 1971.

A chronic back disability in service is not shown.  A low back injury is service was acute, and resolved (as reflected by negative X-rays, the absence of further treatment in later service, the negative service separation examination, and lack of contemporaneous evidence of continuity).  Arthritis of the thoracolumbar spine was not manifested in the first postservice year.  Consequently, service connection for a back disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C. § 1112), is not warranted.  As continuity of back arthritis symptoms is not shown (the Veteran's more recent reports of such are self-serving, and inconsistent with contemporaneous clinically recorded data and the nature of his occupation postservice, and are deemed not credible) service connection service connection for the current thoracolumbar arthritis based on continuity (under 38 C.F.R. § 3.303(b)) is also not warranted.
Furthermore, the preponderance of the evidence is against a finding that any current back disability may otherwise (i.e., other than based on onset in service or on a chronic disease presumptive basis or continuity) be related to the Veteran's service.  Whether, in the absence of contemporaneous evidence of onset of a chronic disability in service and postservice continuity of related complaints, a current chronic back disability may be related to remote service/injury therein is a medical question.  

A VA examiner has opined that any current back disability is less likely than not related to the Veteran's service or any events/injuries therein.  On the dispositive question of whether the current back disability is related to/a residual of an injury in service, the Board finds the report of that September 2010 examination particularly probative and persuasive.  The opinion reflects familiarity with the Veteran's record, and the rationale for the opinions cites accurately to supporting factual data.  The provider acknowledged the Veteran's reported injury in service, and indicated that the injury was acute, noting that the Veteran had no further evaluations or treatment for a back condition after that single event.  The provider noted that the Veteran had no further complaints, or documented medical care, for his back until many years after the event in service (and that the Veteran sustained two intervening postservice injuries while engaging in strenuous activities postservice).  The examiner opined based on a thorough review of the medical record that the Veteran's current back disability is less likely than not related to any events during his service.  While the Veteran is competent to report (current and past) back problems he has had, he is a layperson, and (without evidence of chronic disability in service or continuity of symptoms postservice) is not competent to, by his own opinion, establish that current back pathology is related to (a residual of) an injury in remote service.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim, and that the appeal seeking service connection for a low back disability must be denied.



ORDER

Service connection for a low back disability is denied.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claims remaining on appeal.  See 38 C.F.R. § 3.159.  

On September 2010 VA examination, it was noted that right ear puretone thresholds were stable with no shift from the time of enlistment in 1971 to the time of separation in 1973, and the left ear hearing thresholds were stable with no shift except at 4000 Hertz which revealed a threshold in the moderate hearing loss range at the time of separation.  The examiner opined that left ear hearing loss at the time of separation correlates with the pattern of hearing loss due to noise exposure, not otitis media, and the left ear hearing loss is at least as likely as not caused by or a result of excessive noise exposure during the military.  The examiner then opined, with no further explanation of rationale, that the right ear hearing loss is not caused by or a result of otitis media or excessive noise exposure during service.  

Under governing caselaw, the fact that a hearing loss disability is not shown at separation from service is not fatal to a claim of service connection for such disability.  Because the September 2010 VA examiner did not offer adequate explanation of rationale in support of the opinion regarding right ear hearing loss, another examination to obtain an adequate opinion in the matter is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)

The matter regarding the rating for left ear hearing loss is inextricably intertwined with the service connection claim for right ear hearing loss, because hearing loss is rated based on audiometric findings for both ears, and consideration of that matter must be deferred pending resolution of the service connection for right ear hearing loss claim.  
Any outstanding records of VA evaluations or treatment the Veteran may have received for hearing loss are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete outstanding (updated to the present) clinical records of all VA evaluations and treatment the Veteran has received for hearing loss.  

2.  The AOJ should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine whether he has a right ear hearing loss disability (as defined in 38 C.F.R. § 3.385) and, if so, its likely etiology (specifically whether it is related to/was incurred in his service).  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination/interview of the Veteran, the examiner must provide an opinion that responds to the following: 

a)  Does the Veteran now have a hearing loss disability (as defined in 38 C.F.R. § 3.385) in the right ear?  

b)  If a right ear hearing loss disability is diagnosed, please identify the likely etiology for such disability.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his acknowledged exposure to noise trauma/otitis media in service?  

If the Veteran's right ear hearing loss is determined to be unrelated to service, the provider should identify the etiology for the right ear hearing loss considered more likely (and explain why that is so).

The examiner must explain the rationale for each opinion in detail.  The rationale must reflect consideration of the Veteran's reports of continuous manifestations since service.  

3.  After the development sought above and any additional development deemed necessary is completed, the AOJ should review the record and readjudicate the claims (the matter of the rating for left ear hearing loss in light of the determination regarding service connection for right ear hearing loss).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


